Citation Nr: 1737271	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-54 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1941 to September 1941.  The Veteran died in January 2006.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decisional letter by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

The Board notes that the Appellant initially filed a March 2016 Notice of Disagreement (NOD) with regard to the denial of dependency and indemnity compensation.  However, later correspondence indicates that the Appellant actually intended to appeal the denial of nonservice-connected death pension benefits.  See August 2016 Report of General Information.  Consequently, an August 2016 Statement of the Case (SOC) was promulgated regarding nonservice-connected death pension benefits.  In September 2016, the Appellant filed a Substantive Appeal (VA Form 9) with regard to this issue and it is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.





CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulation impose obligations on VA in terms of its duty to notify and assist claimants.  See 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  The Board notes, however, that the law, and not the evidence, is dispositive in this case.  Accordingly, VA's duties to notify and to assist do not apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran who meets the requisite requirements for wartime service.  38 U.S.C.A. § 1541 (West 2014).  These requirements are met if a veteran served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(b)(4) and (a)(3). 

In light of the legal requirements above, the Board recognizes that the threshold issue in this death pension case is whether the Veteran has the requisite period of wartime service.  In this regard, the National Personnel Records Center (NPRC) has certified that the Veteran had active duty service from May 1941 to September 1941.  Such service, however, was not during a period of war.  In pertinent part, the Veteran's active duty service clearly fell in-between the period of war for World War I (ended on November 11, 1918) and the period of war for World War II (began on December 7, 1941).  38 C.F.R. § 3.2.  

In the Appellant's March 2016 NOD and September 2016 VA Form 9, she argued she was entitled to nonservice-connected death pension benefits because the Veteran contracted tuberculosis in service and was medically discharged as a result of that diagnosis.  She noted that according to the September 2015 decisional letter, one of the requirements for nonservice-connected death pension benefits was that a veteran be "discharged for a disability incurred in or aggravated by service."  The Appellant contended that because the Veteran separated from service as a result of his tuberculosis, his service met the requirements for nonservice-connected death pension benefits.  However, the September 2015 decision letter makes clear that there are three requirements that must be met in order for a surviving spouse to qualify for death pension benefits.  The first requirement is that a veteran serves during a wartime period.  The second requirement can be satisfied through a showing that the veteran had at least 90 days of active military service, was discharged for a disability incurred in or aggravated by service, or was granted service connection for a disability which would have justified a discharge from service.  And finally, the third requirement is that the surviving spouse must meet certain income and net worth requirements.  In this case, although the Veteran was medically discharged from service due to his tuberculosis, it is not shown that he served during a period of war; the first requirement is not met.

Similarly, in a May 2017 to the Appellant's senator, the Appellant's son argued that but for the contraction of tuberculosis in service, the Veteran would have continued to serve his country and done so during a period of war.  Unfortunately, while the Board is not unsympathetic to the Appellant's situation, the VA laws and regulations in this regard are clear.  One of the requirements for a surviving spouse to be entitled to nonservice-connected death pension benefits is that a veteran must have served during a period of war, and here, the Veteran did not.  

Accordingly, as the Veteran's active duty service did not include any period of wartime service, the Board finds that the Appellant is not entitled to nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1541 (West 2014).  The Appellant's claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


